Matter of Lumezi v Bratton (2017 NY Slip Op 01287)





Matter of Lumezi v Bratton


2017 NY Slip Op 01287


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


101279/15

[*1]3130 In re Albert Lumezi, Petitioner,
vWilliam J. Bratton, etc., et al., Respondents.


Worth, Longworth & London, LLP, New York (Howard B. Sterinbach of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Damion K. L. Stodola of counsel), for respondent.

Determination of respondent Police Commissioner, dated June 16, 2015, after a hearing, dismissing petitioner from the Police Department, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Shlomo Hagler, J.], entered December 4, 2015), dismissed, without costs.
The determination that petitioner ingested cocaine is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). Pursuant to department drug-testing procedures, in connection with petitioner's application to the Highway Unit, three samples of hair from his arm were subjected to repeated testing by independent laboratories and yielded positive results for the presence of cocaine.
The penalty imposed does not shock our sense of fairness (see Matter of Jones v Kelly, 111 AD3d 415 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK